DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 1 and 8 the limitation wherein “a flexible ring …to deform against” is not described in the original specification.  The only structure that is deformable according to the 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (US 20170074437).
 	Regarding claim 1, Briggs discloses a sealing system Fig. 5 comprising: a flexible ring 20 comprising: a first surface having radial grooves 38 formed therein to deform a first mating member 180 Fig. 6 and capable of flexing against contours of the first mating member (as a polymer, also see Para. 0036); and a second surface having radial grooves formed therein to interface against a deformable ring 30; and the deformable ring comprising: a first surface to interface against the second surface of the flexible ring; and a second surface to seal against a second mating member 182.  However, Briggs fails to explicitly disclose the material of the ring being of foam.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a variety of deformable polymer materials and since it has been held to be within the general skill of a worker in the art to select a known material on the In re Leshin, 125 USPQ 416.
 	Regarding claim 2, Briggs as modified discloses wherein the sealing system is a face-type seal 20 Fig. 5 between planar surfaces of the first mating member 180 and second mating member 182.
 	Regarding claim 3, Briggs as modified discloses wherein: the first mating member 180 is capable of being a cap; and the second mating member is capable of being a container to mate with the cap.
 	Regarding claim 4, Briggs as modified discloses wherein as the first mating member 180 is coupled to the second mating member 182:the first surface of the foam ring 30 deforms against the radial grooves 38 of the second surface of the flexible ring; and the second surface of the foam ring deforms against the second mating member.
 	Regarding claim 5, Briggs as modified discloses wherein the foam ring 30 is capable of being at least three times thicker than the flexible ring 20.
 	Regarding claim 6, Briggs as modified discloses wherein the flexible ring 20 is capable of being formed of plastic (polymer).
 	Regarding claim 7, Briggs as modified discloses wherein the foam ring 30 is capable of being formed of cross-linked polyethylene (polymer).
 	
Claims 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derksen (EP 0618387) in view of Briggs.
 	Regarding claims 8 and 13, Derksen discloses a container sealing system Fig. 4 comprising: a flexible plastic ring 13 comprising: a first surface to deform a planar surface of a cap of a container 18 and flex against contours of the planar surface of the cap; and a second surface to 
 	Regarding limitations to material, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a variety of deformable polymer materials and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claim 9, the combination discloses wherein the radial grooves (38 of Briggs) are greater than 0.25 millimeters deep (Para. 0034 of Briggs).
 	Regarding claim 10, the combination discloses wherein the radial grooves (38 of Briggs) are less than 0.75 millimeters deep (Para. 0034 of Briggs).
 	Regarding claim 11, the combination discloses wherein the ring (30 of Briggs) is capable of being between six and nine millimeters thick.
 	Regarding claim 12, the combination discloses wherein the ring (30 of Briggs) and the flexible ring 13 are formed of a material resistant (polymer) to degradation caused by ink.
 	Regarding claim 14, the combination discloses wherein: the ring (30 of Briggs) is formed of a material that is softer than: a material that forms the flexible plastic ring 13; and a material that 
 	Regarding claim 16, the combination discloses wherein the first mating member Fig. 4 is threadless.
 	Regarding claim 17, the combination discloses wherein the cap comprises a cap retention mechanism (18c of Annotated Fig. 4, below) to interface with a container retention mechanism to mate the cap to the container Fig. 4.

    PNG
    media_image1.png
    700
    692
    media_image1.png
    Greyscale
 	Regarding claim 18, the combination discloses wherein the sealing system Fig. 4 is press fit into the cap.
 	Regarding claim 19, the combination discloses wherein the container 18 is capable of containing ink.
 	Regarding claim 20, the combination discloses wherein the press fit is capable of facilitating a rotational alignment following coupling Fig. 4.


 					Response to Arguments
Applicant's arguments filed 8/19/21 have been fully considered but they are not persuasive. 
Applicant argues that the originally-filed specification describes that the flexible ring contacts a first mating member that is formed of a harder material such that the flexible ring deforms against and flexes to the contours of the first mating member.  The Examiner respectfully disagrees.  No where in the original specification does it state that “the flexible ring deforms against…”, it simply is not there.
Applicant further argues that the Briggs reference fails to teach or suggest, a first surface having radial grooves formed therein to deform against a first mating member and flex against contours of the first mating member.  The Examiner disagrees.  As stated above the original specification does not disclose that “the flexible ring deforms against…”; and the member of Briggs is capable of flexing since the material may be a polymer.
  	The Derksen reference shows the first mating member Fig. 4 is thread-less.
 Applicant further argues that Derksen and Briggs in any combination fail to teach or suggest: a flexible plastic ring comprising: a first surface having radial grooves formed therein to deform against a planar surface of a cap of a container and to flex against contours of the planar surface of the cap; and a second surface having radial grooves formed therein to interface against a foam ring.  The Examiner disagrees, as stated above Nowhere in the original specification does it state that “the flexible ring deforms against…”.
 	Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does. Furthermore, applicant is advised that recitation of the intended use of the claimed invention must MPEP 2106 and 2114.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)


 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EUGENE G BYRD/Primary Examiner, Art Unit 3675